TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-09-00350-CV


Michael Dewvall, Appellant

v.

Kathy D. Wills, Appellee




FROM THE DISTRICT COURT OF BURNET COUNTY, 33RD JUDICIAL DISTRICT
NO. 16,733, HONORABLE GUILFORD L. JONES III, JUDGE PRESIDING


M E M O R A N D U M   O P I N I O N

		On August 26, 2009, this Court notified appellant that the clerk's record in the
above cause was overdue.  This Court requested that appellant make arrangements for the record
and submit a status report regarding this appeal on or before September 8, 2009.  This Court
further informed appellant that failure to do so may result in the dismissal of this appeal for want
of prosecution.  The deadline has passed, and we have received no response from appellant.
Accordingly, we dismiss the appeal for want of prosecution.  See Tex. R. App. P. 42.3(b). 

						__________________________________________
						Bob Pemberton, Justice
Before Justices Patterson, Puryear and Pemberton
Dismissed for Want of Prosecution
Filed:   October 16, 2009